Name: Commission Regulation (EEC) No 355/89 of 13 February 1989 concerning applications for export licences for products falling within CN code 1103 11 10 with advance fixing of the refund
 Type: Regulation
 Subject Matter: foodstuff;  trade policy;  tariff policy
 Date Published: nan

 14. 2. 89 Official Journal of the European Communities No L 42/13 COMMISSION REGULATION (EEC) No 355/89 of 13 February 1989 concerning applications for export licences for products falling within CN code 1103 11 10 with advance fixing of the refund tonnes ; whereas the percentage for the reduction in the export licence applications submitted on 10 February 1989 should be fixed, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals ('), as last amended by Regulation (EEC) No 166/89 (2), Whereas Article 9e ( 1 ) of Commission Regulation (EEC) No 2042/75 (3), as last amended by Regulation (EEC) No 314/89 (4), provides until 1 July 1989 for an interval of four working days between the day of submission of applications and the granting of export licences with advance fixing of the refund for durum-wheat meal falling within CN code 1103 11 10 ; whereas paragraph 2 of that Article provides that the Commission is to fix a uniform percentage reduction in the quantities if applications for export licences exceed the quantities which may be exported ; whereas applications for licences submitted on 10 February 1989 relate to 5 013 600 tonnes and the maximum quantity which may be exported is 300 000 HAS ADOPTED THIS REGULATION : Article 1 Applications for export licences with advanced fixing of the refund conveyed to the Commission before 1 1 February 1989 for durum-wheat meal falling within CN code 1103 11 10, submitted on 10 February 1989 shall be accepted for the tonnages indicated therein multiplied by a coefficient of 0,06. Requests that are not conveyed to the Commission before 11 February shall be refused. Article 2 This Regulation shall enter into force on 14 February 1989 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 13 February 1989. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 281 , 1 . 11 . 1975, p. 1 . 0 OJ No L 20, 25. 1 . 1989, p. 16. (J) OJ No L 213, 11 . 8 . 1975, p. 5. (4) OJ No L 37, 9 . 2. 1989, p. 5.